November 12, 1949.
Service of the summons and complaint in this action, which was commenced in the Court of Common Pleas for Calhoun County, was effected on February 7, 1948, by serving same on the Insurance Commissioner of South Carolina as attorney and agent for the appellant.
The complaint alleges that the appellant is a foreign corporation, and is and was engaged in the business of selling life, health and accident insurance, and was licensed to do such business in South Carolina, which license was duly issued to it by the Insurance Commissioner of this State.
Appellant, within twenty days, and without any reservations, served its answer to the merits of the case. Subsequently, on April 26, 1948, upon due notice and supporting affidavit, the appellant made a motion before Honorable G. B. Greene, Presiding Judge, for a change of venue, objecting to the jurisdiction of the Court of Common Pleas for Calhoun County on the ground that the appellant had no agent or office in said County for the transaction of its business, and did not transact any business in Calhoun County. Judge Greene refused the motion, holding that appellant had submitted itself to the jurisdiction of the Court aforesaid, and thereby waived its right to the relief sought. There was no annual from the order of Judge Greene, dated April 30, 1948.
On May 1, 1948, appellant served notice of a motion to vacate the order of Judge Greene, and in addition, for a change of venue on the ground that the question involved jurisdiction of the subject matter and could not be waived or consented to. There was no supporting affidavit, and the record discloses that this motion was also based on the facts alleged in the affidavit used on the first motion heard before Judge Greene.
The second motion came on for hearing before the Honorable W.H. Grimball, Presiding Judge, on December 7, *Page 13 
1948, at chambers in the Court of Common Pleas for Calhoun County. Before appellant was heard on this motion, the attention of Judge Grimball was called to the order of Judge Greene, dated April 30, 1948, in which he had denied the change of venue. Whereupon, the appellant was informed by Judge Grimball that he was precluded from further consideration of the matter. And following which, a formal order was signed by Judge Grimball in which it was held, as we interpret his order, that the matter of change of venue was controlled by the order of Judge Greene.
It is axiomatic (1) that an order not appealed from is the law of the case, and (2) a Circuit Judge does not have the power to reverse the ruling of another Circuit Judge. Therefore, the exceptions to the order of Judge Grimball are overruled.
Affirmed.
FISHBURNE, STUKES, TAYLOR and OXNER, JJ., concur.